Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
The record fails to support petitioner’s claim that the employee assistance he received was inadequate. The assistant did all that was possible with respect to the documents and witnesses requested by petitioner and, in any event, petitioner has not demonstrated any prejudice due to the assistant’s failure to deliver certain documents allegedly requested by petitioner (see, Matter of Serrano v Coughlin, 152 AD2d 790). Petitioner’s further arguments on this point have been considered and rejected as being without merit. Likewise unavailing is the claim that the hearing was not conducted in a timely fashion. The hearing was commenced within seven days of petitioner’s restrictive confinement as required by 7 NYCRR *881251-5.1 (a) (see, Matter of Afrika v Edwards, 160 AD2d 1212); in any event, an extension was timely requested and granted prior to the hearing (see, Matter of Agosto v Coughlin, 153 AD2d 1008). We have reviewed petitioner’s remaining contentions and reject them as either unpreserved for review or lacking in merit.
Mahoney, P. J., Weiss, Levine, Mercure and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.